DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 33, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The Kee Easi-Dec Board-Walk Assembly Video teaches the limitations as provided below.

Referring to claim 27:  Kee teaches a walkway installation comprising a walkway assembly which comprises at least one tread module (wire tread at 0:14 mark) supported by a pair of spaced apart elongate supports (lateral ladder rails at 0:14 mark) which extend in the direction of the length of the walkway installation, the walkway installation additionally comprising a handrail assembly ((1:19 mark) comprising a handrail which extends in the direction of the length of the walkway assembly and a plurality of spaced apart posts which each secure the handrail relative to the walkway assembly, the handrail assembly additionally comprising a first connector (1:04 mark) which secures a post to one side of the walkway assembly and said first connector having secured thereto a substantially inflexible transverse link (0:56 mark) which extends across the walkway assembly in a direction perpendicular to the length of the walkway installation, said the first connector comprising two socket formations (downward U shape and upward facing circular opening) each for receiving and securing a respective one of the handrail post and an end region of the transverse link, and said transverse link extending to a second connector secured to the other side of the walkway (0:56 mark).

Referring to claim 33:  Kee teaches all the limitations of claim 27 as noted above.  Additionally, Kee teaches the socket formation for the post extends lengthwise above and below the longitudinal axis of the socket formation for the transverse link (2:03 mark shows the two axis).

Referring to claim 34:  Kee teaches all the limitations of claim 27 as noted above.  Additionally, Kee teaches the two socket formations comprise bores which interconnect with one another (2:03 mark).

Referring to claim 36:  Kee teaches all the limitations of claim 27 as noted above.  Additionally, Kee teaches the socket formation for the handrail post is a through-bore (0:28 mark).

Allowable Subject Matter
Claims 28-32, 35, 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 40-46 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635